DETAILED ACTION
This communication is responsive to the application filed September 12, 2019, and the Response to Restriction Requirement and amended claim set filed February 18, 2022.  Claims 1-5, 8, 9, and 11-14 are currently pending.  Claims 9, 11, and 12 are under examination.
Elected claims 9, 11, and 12 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 9, 11, and 12, in the reply filed on February 18, 2022 is acknowledged.  Claims 9, 11, and 12 are under examination.

Priority
This application is the national stage entry of PCT/JP2018/010009, filed March 14, 2018, which claims priority to JP 2017-049096, filed March 14, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because many of the structures are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (WO 2016/023503).
For convenience, the examiner will refer to the US version of Cui (US 2017/0335036).
Regarding claim 9, Cui teaches a copolymer of styrene monomer (a nonpolar monomer) and a functionalized styrene monomer (a polar monomer).  (para. [0127].)  An exemplar copolymer contains the functionalized styrene monomer shown below:

    PNG
    media_image1.png
    131
    217
    media_image1.png
    Greyscale

2 is a C6 hydrocarbylene group, Z is O, R1 is a C2 ethyl group, and n is 1.  Cui also teaches that the functionalized styrene monomer has an insertion rate of 53% (see Table 4), indicating that the molar ratio of functionalized styrene monomer is also 53%.

Regarding claim 11, Cui teaches that the copolymer discussed above has an Mn of 56,400 (see Table 4), which is within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (JP 2010-241930).
Regarding claims 9 and 12, Miyake teaches a copolymer of ethylene (a nonpolar monomer) and 2-allylanisole (a polar monomer).  Embodiment 9, Table 2, para. [0131].)  The structure of 2-allylanisole is shown below:

    PNG
    media_image2.png
    343
    634
    media_image2.png
    Greyscale

This monomer corresponds with the monomer with structural unit (III) when R2 is a C7 hydrocarbylene group, Z is O, R1 is a C1 methyl group, and n is 1.  Regarding claim 12 specifically, R3 is a C1 hydrocarbylene group. 
The difference between Miyake and the present claims is that Miyake teaches that the molar ratio of the polar monomer shown above is 18.5% (see Table 2), which is below the claimed range of “not lower than 20% by mole.”  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP 2144.05(I) (citing Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).) In this instance, the molar ratio of the functionalized styrene of Embodiment 9 of Miyake is so close to the claimed range, a person of ordinary skill would expect that the exhibited properties of Embodiment 9 to be so close to the properties of the claimed copolymer (with a polar monomer amount of 20 mol% or greater) that the difference between the range and the mole percent of polar monomer of Embodiment 9 is negligible absent any showing of criticality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763